Citation Nr: 0738035	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-40 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus 
disability.

3.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2005, a statement of the case 
was issued in November 2005, and a substantive appeal was 
received in December 2005.  In his substantive appeal, the 
veteran requested a Board hearing; however, he withdrew that 
request in March 2006.  


FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss 
disability for VA disability compensation purposes.

2.  Tinnitus disability was not manifested during service or 
for many years after service, nor is tinnitus disability 
otherwise related to service.

3.  The veteran does not currently have asbestosis or any 
other asbestos-related disease.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.303, 
3.385 (2007).

2.  Tinnitus disability was not incurred in or aggravated by 
service, nor may tinnitus, as an organic disease of the 
nervous system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.  Asbestosis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in May 2004 
with regard to the claim for asbestosis.  VA satisfied its 
duties to the veteran in a VCAA letter issued in September 
2004 with regard to the claim for tinnitus.  The letters 
predated the March 2005 rating decision.  See id.  The VCAA 
letters notified the veteran of what information and evidence 
is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The May 2004 
and September 2004 letters have clearly advised the veteran 
of the evidence necessary to substantiate his claims. 

In August 2005, a VCAA letter was issued with regard to the 
claim for bilateral hearing loss.  The VCAA letter notified 
the veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.  The Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless.  Although the notice provided to the veteran in 
August 2005 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided prior to initial 
certification of the veteran's claim to the Board.  
Additionally, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  Therefore, to decide the 
appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection for bilateral 
hearing loss, tinnitus, and asbestosis, but there has been no 
notice of the types of evidence necessary to establish 
disability ratings, nor the type of evidence necessary to 
establish effective dates.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability ratings and effective dates to be assigned are 
rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and private medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains reports of VA 
examinations performed in August 2004 and February 2005.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Bilateral Hearing Loss and Tinnitus

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.  

The veteran has reported military exposure to gun fire and 
artillery fire, heavy machinery and power tool noise, hunting 
and target practice noise, and aircraft and ground power 
unit.  He has reported post-military exposure to equipment 
noise as a pipefitter.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

An October 1971 examination performed for separation purposes 
reflects that the veteran's ears were clinically evaluated as 
normal.  In addition, he underwent an audiometric 
examination.  Speech recognition testing was not done as part 
of the examination.  The audiological evaluation showed pure 
tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
10
0
LEFT
10
5
0
15
15

The Board notes here that the lack of any evidence that the 
veteran exhibited hearing loss and tinnitus during service is 
not fatal to his claim.  The laws and regulations do not 
require in service complaints of or treatment for hearing 
loss in order to establish service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted by the 
Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385 . . . .  For 
example, if the record shows (a) acoustic 
trauma due to significant noise exposure 
in service and audiometric test results 
reflecting an upward shift in tested 
thresholds in service, though still not 
meeting the requirements for disability 
under 38 C.F.R. § 3.385, and (b) post-
service audiometric testing produces 
findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must 
consider whether there is a medically 
sound basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran did not complain of any tinnitus or bilateral 
hearing loss until 2001.  These complaints came approximately 
30 years after separation from active service.  The first 
objective medical evidence of tinnitus was noted by Paul 
Loeffler, M.D., in July 2004.  In addition to diagnosing 
tinnitus, Dr. Loeffler noted that the veteran "basically has 
normal hearing with borderline just at 4000 hertz (Hz)."  

The veteran underwent a VA examination in August 2004.  He 
reported the onset of continuous tinnitus approximately 5 
years earlier.  Prior to that time, tinnitus was 
intermittent.  He reported a history of noise exposure, a 
head injury at age 20 years, and treatment for facial 
weakness within the previous 12 months.  He had some otalgia 
accompanied condition.  

Speech recognition testing showed scores of 100 percent for 
both ears.  Audiometric testing showed pure tone thresholds, 
in decibels, as follows, with a right ear average of 13 
decibels and a left ear average of 12 decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
10
15
25
LEFT
5
10
5
20
20

The VA examiner assessed normal hearing sensitivity in both 
ears.

The veteran underwent another VA examination in February 
2005.  He reported hearing difficulties in both ears which he 
states developed gradually over the previous 30 years.  He 
reported a severe head injury which was the result of an 
assault where his skull was fractured.  He reported severe 
tinnitus which seriously affected normal activities, 
especially sleep, communication, and hearing.  He reported 
tinnitus being medium loud and as having high pitch with a 
buzzing quality.  

Speech recognition testing showed scores of 94 percent for 
both ears.  Audiometric testing showed pure tone thresholds, 
in decibels, as follows, with a right ear average of 16 
decibels and a left ear average of 10 decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
10
15
30
LEFT
5
5
0
15
20

The examiner diagnosed constant, bilateral tinnitus.  The 
examiner found mild sensorineural loss of hearing sensitivity 
at 4000 Hz in the veteran's right ear and hearing within 
normal limits in the left ear.  Intertest consistency was 
judged good in both ears.  The examiner opined that it is not 
at least as likely as not that the veteran's current 
complaint of tinnitus is related to his military service.  

With regard to the bilateral hearing loss claim, impaired 
hearing will be considered to be a disability only when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  Consequently, in 
this case, the veteran's hearing is within normal limits in 
both ears.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110; 1131;  see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In other words, in the absence of proof of present 
disability there can be no valid claim.  As there is no 
probative medical evidence of a current bilateral hearing 
loss disability in this case, as defined by the applicable 
regulation, service connection for bilateral hearing loss 
must be denied.

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss disability.  As detailed, on 
separation examination, audiometric testing revealed that the 
veteran's hearing was within normal limits in both ears.  
Audiometric examinations performed in August 2004 and 
February 2005 continued to show hearing within normal limits.  

The Board has considered the veteran's own lay statements to 
the effect that his bilateral hearing loss is causally 
related to his active service; however, it is noted that 
there is no medical evidence of record to support such a 
theory and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision.  38 
U.S.C.A. § 5107(b).

With regard to the claim for tinnitus, upon review of the 
evidence of record, there is no documented tinnitus in 
service, no complaints of tinnitus until many years after 
service, and a VA examiner who opined that it is less likely 
than not that current tinnitus is related to military 
service. 

In this regard, the Board notes first that the absence of any 
medical evidence of tinnitus for many years after discharge 
from active service, or of persistent symptoms of tinnitus 
between service discharge and 2001, constitutes negative 
evidence tending to disprove the claim that the veteran 
developed tinnitus as a result of in-service noise exposure 
which then resulted in chronic disability.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F. 3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists where there is an approximate balance of positive and 
negative evidence).  The lack of any evidence of continuing 
tinnitus for over 32 years between the period of active duty 
and the evidence showing tinnitus is itself evidence which 
tends to show that no tinnitus was incurred as a result of 
service.  Moreover, there is no medical evidence showing that 
tinnitus manifested itself to a degree of 10 percent or more 
within one year from the date of separation from active 
service, and therefore service connection for tinnitus may 
not be presumed to have had its onset in service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F. 3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.

Second, the "absence" of evidence or "negative" evidence 
of any tinnitus during service in this case is supported by 
affirmative evidence, consisting of the separation 
examination report which included normal audiometric testing.  
Although the veteran has asserted that tinnitus is due to 
acoustic trauma in service, the fact remains, however, that 
he did not complain of tinnitus during service, and has not 
provided any medical evidence, whatsoever, showing findings 
or a diagnosis of tinnitus until Dr. Loeffler's diagnosis of 
tinnitus in July 2004.   

Finally, the Board believes it significant that a medical 
examiner opined that the current tinnitus was not 
etiologically related to service.  This opinion is entitled 
to considerable weight and is competent evidence regarding 
causation of the disability at issue.  The Board has 
considered the veteran's own lay statements to the effect 
that tinnitus is causally related to his active service; 
however, it is noted that the veteran has not been shown to 
have the medical expertise necessary to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision.  38 
U.S.C.A. § 5107(b).

Asbestosis

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded, and its basic guidelines are now incorporated in 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3; see also Ennis v. Brown, 4 Vet. App. 523 (1993).  It is 
noted that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital, and that the risk of 
developing bronchial cancer is increased in current cigarette 
smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service. Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West 12 Vet. App. 347 (1999); VA 
O.G.C. Prec. Op. No. 4-2000 (April 28, 1999).

The veteran contends that he was exposed to asbestos during 
service on board a ship.  He claims that his bunk was near 
piping and tiles covered with asbestos.  Even if the Board 
were to concede that his exposure to asbestos during service 
is plausible (see McGinty, 4 Vet. App. at 432), the claim 
must still be denied.

Service medical records do not reflect any symptomatology 
related to respiratory problems.  On an October 1971 Report 
of Physical Examination performed for separation purposes, 
his "lungs and chest" were clinically evaluated as normal.  
A chest x-ray was interpreted as negative. 

The evidence of record contains an x-ray examination of the 
chest performed in April 2004 by Richard Levine, M.D.  Dr. 
Levine found interstitial fibrosis at the lung bases 
indicating previous asbestos exposure diagnostic of 
asbestosis.  

In August 2004, the veteran underwent a VA examination.  He 
reported that he developed some shortness of breath about 
five years earlier and was diagnosed with asthma.  He had 
never been hospitalized for any lung disease.  He had no 
cough and no sputum.  He was working as a maintenance man 
doing plumbing, pipefitting and welding.  He reported that he 
was exposed to asbestos while in the service while doing 
brake lining as well as helping the sailors on board ship to 
replace the asbestos insulation.  He stated that he also felt 
he had been exposed to asbestos in civilian life in doing 
plumbing and welding.  

Upon physical examination, the examiner noted decreased 
breath sounds throughout both lung fields.  The examiner 
diagnosed mild bronchial asthma.  In an addendum to the 
examination, following a review of the veteran's Pulmonary 
Function Studies and CT scan of the lungs, the examiner found 
no evidence of asbestosis.  The examiner diagnosed no current 
asbestosis.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In an August 2004 report, a VA examiner concluded that the 
veteran did not currently have asbestosis.  Prior to the 
evaluation, the examiner reviewed the veteran's claims file.  
This included the x-ray conducted and diagnosis given by Dr. 
Levine in April 2004.  In addition, the VA examination was 
conducted specifically to determine the nature and etiology 
of any asbestosis.  Furthermore, the opinion of the VA 
examiner was based on the results of a CT scan and Pulmonary 
Function Studies, while Dr. Levine's diagnosis was based on 
the results of a chest x-ray.  The Board views the CT scan 
and Pulmonary Function Studies to be more accurate, 
specialized, definitive and persuasive than a chest x-ray.  
The Board therefore finds that the August 2004 VA examination 
findings are entitled to more weight than the April 2004 
findings by Dr. Levine.  

The Board has considered the veteran's own lay statements to 
the effect that asbestosis is causally related to his active 
service; however, it is noted that the veteran has not been 
shown to have the medical expertise necessary to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision.  38 
U.S.C.A. § 5107(b).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for asbestosis.


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


